DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, a second switch element mounted so as to be mobile on the second power line segment and forced towards a rest position by elastic loading; wherein the secondary contact of the first switch element is designed to: cooperate with the second switch element so as to move the second switch element against the elastic loading in a first portion of the separating travel from the closed position to a release state between the intermediate opening state and the open position,  not interfere with the second switch element in a second portion of the separating travel between the release state and the open position, so that the second switch element is then brought back to the rest position by the elastic loading; and wherein the second switch element and the secondary contact of the first switch element are arranged between two panels made of insulating material and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohmann et al. (WO2020025242) hereafter “Rohmann” discloses a current switch (7) arranged between a first power line segment (5) and a second power line segment (6, Fig. 1), comprising: a first switch element (17) comprising a main contact and a secondary contact rigidly connected to the main contact, mounted so as to be mobile on the first power line segment so as to follow a separating travel between a closed position and an open position (Figures 2-7), the main contact (8) being arranged so as to: be in electrical contact with the second power line segment when the first switch element is between the closed position and an intermediate opening state between the closed position and the open position, no longer be in electrical contact with the second power line segment when the first switch element is between the intermediate opening state and the open position (Fig. 2).
However, Rohmann fails to disclose a second switch element mounted so as to be mobile on the second power line segment and forced towards a rest position by elastic loading; wherein the secondary contact of the first switch element is designed to: cooperate with the second switch element so as to move the second switch element against the elastic loading in a first portion of the separating travel from the closed position to a release state between the intermediate opening state and the open position,  not interfere with the second switch element in a second portion of the separating travel between the release state and the open position, so that the second switch element is then brought back to the rest position by the elastic loading; and wherein the second switch element and the secondary contact of the first switch element are arranged between two panels made of insulating material. Specifically it would have not been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the particular structure in the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IMAN MALAKOOTI/       
Examiner, Art Unit 2833


/EDWIN A. LEON/Primary Examiner, Art Unit 2833